Citation Nr: 0518008	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-21 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow injury.

2.  Entitlement to an increased evaluation for recurrent 
corneal erosions, herpes simplex stromal scarring and left 
eye keratitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1978 to 
June 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans' Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A chronic disability of the left elbow was not manifested 
in service, arthritis of the left elbow was not exhibited 
within one year of service discharge, and no medical evidence 
has been presented of a nexus between any current left elbow 
disability and his active service.

3.  Although his left eye keratitis is active and results in 
recurrent complaints of pain, a burning sensation, and 
drainage from his left eye, the veteran has retained 
essentially normal correctable visual acuity in this eye with 
no field loss and normal correctable visual acuity in his 
nonservice-connected right eye.


CONCLUSIONS OF LAW

1.  A disability of the left elbow was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.  The criteria for an evaluation greater than 10 percent 
for recurrent corneal erosions, herpes simplex stromal 
scarring and left eye keratitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Code 6001 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in April 2001 and October 2002, the RO 
advised the veteran of the essential elements of the VCAA.  
The April 2001 letter addressed the veteran's claim for an 
increased rating.  The claim for service connection was 
discussed in the October 2002.  These letters advised the 
veteran that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased rating and service connection, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  The RO further requested that the veteran 
identify and/or submit any evidence to VA that might be 
pertinent to the claim.  Each letter was sent to the veteran 
prior to the RO's initial adjudication of the respective 
issue.  The April 2001 and October 2002 letters therefore 
fully provided notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The June 2002 rating decision, August 2003 Statement of the 
Case (SOC), September 2004 Supplemental Statement of the 
Case, December 2004 rating decision, and April 2005 SOC 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased rating 
and service connection.  The August 2003 and April 2005 SOCs 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
Further, the August 2003 SOC spelled out the requirements for 
establishing an increased rating for keratitis, while the 
April 2005 SOC discussed the principle of service connection.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Consequently, VA has satisfied its 
"duty to notify" the veteran.

Service medical records are contained in the claims folder.  
VA and outpatient treatment records have been obtained.  
Records from D. Crosby, M.D., were also obtained.  The 
veteran has not identified any outstanding records that would 
be pertinent to the claim on appeal.  A VA eye examination 
was conducted.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, No. 02-1077, slip op. 
at 33 (U.S. Vet. App. Apr. 14, 2005).  Indeed, the Board 
notes that the veteran has not claimed that VA has failed to 
comply with the notice or duty to assist requirements of the 
VCAA.



Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of an injury to the left 
elbow or any other chronic disability of the elbow.  Further, 
with the exception of being unable to fully extend or flex 
his fifth finger, the veteran's upper extremities were found 
to be normal at discharge examination.  The report of a 
February 1980 Medical Board also indicated that the veteran's 
upper extremities were normal, except for the problem he 
experienced with having a flexion deformity of both fifth 
fingers.

A VA examination was conducted in September 1980.  No 
findings were made with regard to the veteran's left elbow.  

Post-service medical evidence includes records from Dr. 
Crosby, Dublin VAMC, Lake City VAMC, Gainesville VAMC, and 
Valdosta VAMC showing treatment for osteoarthritis of 
multiple joints.  Osteoarthritis of the left elbow was first 
identified on X-ray testing in September 2002.  An earlier 
March 2000 X-ray revealed joint effusion and a well-
corticated ossific density.  The ossific density was noted to 
be suggestive of an old injury.  References were also made to 
the veteran providing a history of injuring his left elbow in 
service.  However, no findings were made with regard to the 
etiology of the veteran's osteoarthritis (left elbow 
disability).

As noted above, the service medical records fail to establish 
that a chronic disability of the left elbow was present 
during the veteran's active service.  The available service 
medical records are devoid of any findings of a left elbow 
injury.  There is also no evidence of degenerative 
osteoarthritis within one year of the veteran's service 
discharge.  The first evidence of degenerative osteoarthritis 
is not recorded until 2002, which is over 20 years post- 
service discharge.

There is no evidence showing a diagnosis of osteoarthritis or 
a chronic disability of the left elbow in service, or a 
diagnosis of osteoarthritis within one-year of the veteran's 
service discharge.  The veteran must therefore present 
medical evidence that establishes a medical nexus between his 
current left elbow disability (degenerative osteoarthritis) 
and his active service.  Such evidence has not been 
presented.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a left elbow injury 
and that, therefore, the provisions of § 5107(b) are not 
applicable.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for residuals of a 
left elbow injury because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there is a current diagnosis of degenerative 
osteoarthritis of the left elbow there is no true indication 
that the disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and 
negative examination conducted in 1980, any opinion relating 
the current left elbow disability to service would certainly 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2004).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 USCA 5103A(a)(2).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

By a rating action dated in October 1980, service connection 
was granted for recurrent corneal erosions due to dust 
exposure and prior herpes simplex stromal scarring, left eye 
keratitis.  A 10 percent disability rating was under 
Diagnostic Code 6001, effective from June 1980.  That rating 
remained in effect until the veteran filed his claim for an 
increased rating in January 2001.

Pursuant to 38 C.F.R. 38 C.F.R. § 4.84a, Diagnostic Code 
6001, keratitis in chronic form is to be rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2004).

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual results on the 
Snellen index or its equivalent with the criteria set forth 
in 38 C.F.R. § 4.84(a), 6061 to 6079.  The best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. § 
4.75 (2004).

To calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service 
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity (20/40 or better), unless that 
nonservice-connected eye is blind.  See Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  Compensation for the combination 
of service-connected and nonservice-connected eye 
disabilities is payable only where there is blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability.  See 38 C.F.R. § 3.383(a) (2004).

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) or better and 20/40 in the other eye, or better, 
a noncompensable evaluation is warranted.  Where vision in 
one eye is 20/50 and vision in the other eye is 20/40, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  A 20 percent evaluation is assigned 
when vision is 20/200 or 15/200 in one eye and is 20/40 in 
the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078.  
Again, for a rating for visual impairment, the best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating. 38 C.F.R. § 4.75.

The veteran suffers from active keratitis.  The record 
reflects current treatment for the disability.  In this 
regard, his complaints of experiencing pain, a burning 
sensation, and drainage of secretions in his service-
connected left eye is contemplated in the 10 percent 
disability rating he currently receives under Diagnostic Code 
6011.  There is no evidence that his left eye keratitis 
results in rest-requirements or episodic incapacity.  

Since service connection is not in effect for decreased 
vision in his right eye, the veteran's vision in that eye is 
considered to be (and in fact is) 20/40 or better for rating 
purposes.  A VA eye evaluation conducted at the Dublin VAMC 
eye clinic in August 2003 showed that the veteran's corrected 
visual acuity was 20/30, which is essentially normal.  A VA 
examination conducted in April 2001 was reported to 


show corrected visual acuity of 20/20 bilaterally.  A higher 
(20 percent) rating would therefore be inappropriate.  
Indeed, even the very minimum compensable rating of 10 
percent requires corrected distant visual acuity of the 
service-connected left eye limited to 20/50, 20/70 or 20/100.  
A 20 percent rating requires even worse limitation of 
corrected vision of 20/200 or 15/200.

The Board has considered other Diagnostic Codes to determine 
whether a higher evaluation may be assigned.  In this regard, 
there is no basis for assigning a rating higher than 10 
percent since the veteran does not have any objective 
clinical indications of visual field loss.  See 38 C.F.R. §§ 
4.76a, 4.84a, Table III, and Diagnostic Code 6080.  When 
examined by VA for compensation purposes in April 2001, the 
veteran's cornea, fundus, and retina were all excellent.  His 
confrontation fields were full.  A December 2002 VA treatment 
note indicated that the veteran's pupils were equal, round, 
and reactive to light.  He had full range of motion of his 
extraocular muscles.  The conjunctiva, cornea, irises, and 
anterior chamber were all clear.  There was no scar tissue 
visualized by the Bile Microscope.  Previous treatment 
records, however, reveal some stromal scarring on the left 
eye.  Nevertheless, there is no evidence that the veteran's 
left eye keratitis has resulted in centrally localized scars, 
atrophy or irregularities of the retina combined with an 
irregular, duplicated, enlarged or diminished image.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6011.  There is also no 
evidence to support a higher rating under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6090 and 6092 for impairment of muscle 
function causing uncorrectable and more than occasional 
diplopia or double vision.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected left 
eye keratitis.  There is no objective evidence that the 
veteran's left eye disability has resulted in marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to service connection for residuals of a left 
elbow injury is denied.

Entitlement to an increased evaluation for recurrent corneal 
erosions, herpes simplex stromal scarring and left eye 
keratitis is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


